Citation Nr: 1739989	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-34 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), generalized anxiety disorder, and panic disorder with agoraphobia.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1976 to September 1979 and from September 1990 to August 1991, including service in the Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a Board hearing, but withdrew his hearing request in an October 2016 statement.  38 C.F.R. § 20.704(e).

The Board has recharacterized the Veteran's claim for PTSD as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include PTSD, MDD, generalized anxiety disorder, and panic disorder with agoraphobia, is related to his combat service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, generalized anxiety disorder, and panic disorder with agoraphobia are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his acquired psychiatric disorder is due to stressful events that he experienced during combat service in Southwest Asia.  His reported stressors include transporting large amounts of ammunition in dangerous conditions, encountering many scud missile attacks, and seeing other soldiers injured.  See July 2011 VA Form 21-0781.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Establishing service connection for PTSD requires medical evidence diagnosing the condition in accordance with American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2); see also 38 U.S.C.A. § 1154(b).

Regarding current diagnosis, while the January 2012 VA examiner found no evidence of a current psychiatric disorder, private psychologist J.M. diagnosed the Veteran with PTSD, MDD, generalized anxiety disorder, and panic disorder with agoraphobia, specifically in conformity with the DSM in December 2016.  Notably, the VA examiner failed to provide a rationale for his conclusion or reconcile contradictory findings in the Veteran's VA treatment records.  Accordingly, that opinion is inadequate and is of no probative value, and element one is established per Dr. J.M.'s December 2016 report.

To the extent the VA treatment records contain fleeting references to other diagnoses such as adjustment disorder, the Board affords more probative value to the December 2016 private psychologist's diagnoses, as they were based on an extensive interview the Veteran and throughout psychiatric testing (e.g. California Psychological Inventory, Beck Depression and Anxiety Inventories).  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.)

Regarding the second element of service connection, the Veteran's military personnel records reflect that he served in an imminent danger pay area in Southwest Asia.  Resolving doubt in the Veteran's favor, the Board finds that he engaged in combat with the enemy.  Moreover, as his reported in-service stressors are consistent with the circumstances of his combat service, they are conceded based on his lay testimony alone.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f)(2).  

Regarding the last element, nexus, the only competent opinion of record is in favor of the claim.  Specifically, Dr. J.M. opined in December 2016 that it was at least as likely as not that the Veteran's diagnosed psychiatric disorders were due to his in-service stressors.  This opinion is highly probative, as it was based on an extensive interview and testing of the Veteran as well as consideration of his relevant medical history, and contains a detailed rationale.  Accordingly, as all the elements for service connection have been met, the benefit sought on appeal is granted.



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, MDD, generalized anxiety disorder, and panic disorder with agoraphobia, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


